Citation Nr: 0210739	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-41 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO had originally certified the 
issue of entitlement to service connection for post traumatic 
stress disorder (PTSD) to the Board.  In an April 1998 remand 
by the Board, the issue was construed as entitlement to 
restoration of service connection for PTSD and the case was 
returned to the RO for adjudication of that issue.  The case 
has been returned to the Board for further consideration.


FINDINGS OF FACT

1.  Service connection for PTSD was granted in a January 1991 
rating decision.

2.  The grant of service connection for PTSD was not clearly 
and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for restoration of service connection for PTSD 
are met.  38 U.S.C.A. § 5109A(b) (West Supp. 2001); 38 C.F.R. 
§ 3.105(d) (1993), (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  However, this is a case where it 
must essentially be determined whether the prior 
determination awarding service connection was clearly and 
unmistakably erroneous.  There is no further evidence to be 
developed.  Accordingly, the VCAA is not applicable since the 
determination is based on the evidence of record at the time 
of the determination.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Therefore, the Board will proceed with consideration 
of the veteran's appeal.

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. § 5109A(b) (West 
Supp. 2001); 38 C.F.R. § 3.105(d) (1993), (2001).   

In a January 1991 rating decision, service connection for 
PTSD was granted with a 30 percent disability rating 
assigned.  The effective date of the grant was September 27, 
1990.  A July 1993 rating decision proposed severance of 
service connection for PTSD.  The veteran was advised of the 
proposed severance in an August 31, 1993, letter.  The 
veteran did not respond to the notification of this proposed 
severance.  A November 1993 rating decision severed service 
connection for PTSD.  Accordingly, the procedural 
requirements for revision of a decision by severance of 
service connection were complied with.  38 C.F.R. § 3.105(d) 
(1993) (2001).

The Board previously remanded this case to determine whether 
there was clear and unmistakable error in the original grant 
of service connection for PTSD in 1991.  The Board's remand 
noted that clear and unmistakable error requires: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions existent at that 
time were incorrectly applied; (2) the error must be 
undebateable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) the determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994).  The remand also 
noted that clear and unmistakable error is a very specific 
and rare kind of "error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The rating decision that granted service connection for PTSD 
in 1991 listed the evidence used for the determination as the 
service medical records, a March 1987 VA psychological 
report, and a November 1990 VA examination.  The rating 
decision notes that the veteran did not reply to the VA PTSD 
development letter.  Thus, the RO essentially accepted the 
veteran's account of stressors to examiners and the diagnosis 
of PTSD as sufficient to establish service connection for 
PTSD.  

The RO sent letters to the veteran in January 1993 and April 
1993 requesting detailed information concerning PTSD 
stressors.  The claims file does not show that the veteran 
replied to these requests for information.  In the July 1993 
rating decision that proposed severance of service 
connection, it was noted that the evidence of record did not 
show a verifiable stressor and that the preponderance of the 
evidence was against a favorable determination.  The November 
1993 decision that severed service connection noted that the 
veteran had not provided information concerning stressful 
events in service.

As noted, clear and unmistakable error in the prior rating 
decision is required to sever service connection.  This 
standard was in effect in 1993 at the time severance was 
made.  It appears that the RO accepted the veteran's account 
of stressors to the examiners who diagnosed PTSD in 1991 when 
service connection was established.  It is true that the 
veteran had not provided information concerning stressors to 
the RO at the time of the award of service connection for 
PTSD, and thus the correct facts, whatever they may be, may 
not have been before the adjudicator.  However, the burden is 
on VA to produce clear and unmistakable evidence that the 
veteran was not exposed to a stressor or stressors to account 
for his PTSD.  The VA has produced no such evidence.  The RO 
requested that the veteran provide information concerning his 
stressors.  He has provided no such information.  This lack 
of evidence does not make it absolutely clear that a 
different result would ensue.  The RO essentially used this 
lack of information concerning stressor information as the 
evidence necessary to sever service connection.  However, 
such an absence of evidence essentially puts the burden of 
proof on the veteran and cannot constitute evidence that the 
prior determination granting service connection was clearly 
and unmistakably erroneous.  

The wisdom of granting service connection for PTSD in 1991 
based on the record at that time is certainly questionable.  
However, it was done.  To sever service connection, the 
burden is on the government to show that the grant of service 
connection was clearly and unmistakably erroneous.  This 
burden has not been met.  Accordingly, service connection for 
PTSD is restored.  38 U.S.C.A. § 5109A(b) (West Supp. 2001); 
38 C.F.R. § 3.105(d) (1993), (2001).



ORDER

The appeal is granted and service connection for PTSD is 
restored. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

